    Case 4:21-cv-00098-P Document 12 Filed 02/23/21                         Page 1 of 4 PageID 51




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                     FT WORTH DIVISION

------------------------------------------------------------------------x
 Cauzell Tillotson

                            Plaintiff,                                        C.A. No.: 4:21-cv-98




          -against-                                                           DEMAND FOR JURY TRIAL

 Equifax Information Services, LLC,
 TransUnion, LLC,
 Acceptance Now,
 Pennsylvania Higher Education Assistance Agency
 d/b/a Fedloan Servicing,

                            Defendant(s).
------------------------------------------------------------------------x



                 PLAINTIFF’S MOTION FOR REINSTATEMENT
______________________________________________________________________________

        Now comes Plaintiff Cauzell Tillotson, by and through the undersigned counsel and files

this Motion for Reinstatement and states:

        1.       This matter arises out of allegations that Defendants violated the Fair Credit

Reporting Act, 15 U.S.C. §1681 et seq.(“FCRA”) in the alleged inaccurate reporting and negligent

and willful failure to reinvestigate Plaintiff’s disputed accounts.

        2.       Plaintiff filed his Complaint on January 29, 2021 (DE 1).

        3.       Together with the Complaint, Plaintiff’s counsel, Yaakov Saks, filed a motion for

Pro Hac Vice Admission (DE 3).
    Case 4:21-cv-00098-P Document 12 Filed 02/23/21                   Page 2 of 4 PageID 52




        4.     On January 29, 2021, this Court denied Attorney Saks’s application and ordered

Attorney Saks to either file an application to be admitted to practice in this Court or shall designate

counsel that is admitted to practice in this Court. (DE 6)

        5.     On February 22, 2021, the Court dismissed this case without prejudice due to

Attorney Saks’s failure to designate other counsel or to be admitted to this Court. (DE 9,10)

        6.     On February 23, 2021, Raphael Deutsch, an attorney in Mr. Saks’s office who is

fully admitted to this Court entered an appearance in this case.

        7.      Mr. Saks was waiting for Mr. Deutsch’s admission to designate him as the attorney

in this case and Mr. Deutsch was only able to confirm his admission last week on February 16,

2021.

        8.     Due to poor timing and excusable neglect, Mr. Saks did not designate at attorney

in the proper time allowed by the Court, but now the case has an attorney that is fully admitted to

this Court.

        9.     Plaintiff will be prejudiced if he is forced to pay another $400.00 filing fee to re-

file this action and the additional fees associated with re-serving the defendants where his counsel

committed excusable law office error.

        10.    Additionally, no Defendant will be prejudiced by the Court’s reinstatement of this

action to the active docket.

        11.    In submitting this motion Plaintiff and his counsel certify that they will fully

comply with all Orders issued by this Court in this case moving forward.

        12.    Attached is a proposed Order granting the instant Motion.




                                                  2
    Case 4:21-cv-00098-P Document 12 Filed 02/23/21                 Page 3 of 4 PageID 53




       WHEREFORE, Plaintiff respectfully requests that this Honorable Court issue an Order

Reinstating this Case to the Active Docket.


Dated: February 23, 2021

Respectfully submitted,

                                                     /s/Raphael Deutsch
                                                     Stein Saks, PLLC
                                                     By: Raphael Deutsch, Esq.
                                                     285 Passaic Street
                                                     Hackensack, NJ 07601
                                                     Phone: (201) 282-6500 ext. 101
                                                     Fax: (201)-282-6501
                                                     rdeutsch@steinsakslegal.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I electronically filed the foregoing with the

Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel either via transmission of Notices of Electronic Filing generated by CM/ECF

or in some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.



                                                             /s/ Raphael Deutsch
                                                             Raphael Deutsch, Esq.




                                                3
Case 4:21-cv-00098-P Document 12 Filed 02/23/21   Page 4 of 4 PageID 54




                                  4
